Citation Nr: 1810899	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-20 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 20 percent for herniated disc, L4, L5, S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to November 1988 and from January 1990 to November 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009 by a Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2012, the Board remanded the case for additional development.  Thereafter, in a June 2016 decision, the Board denied the Veteran's claim for an increased rating for his back disability. Subsequently, the Veteran appealed such decision to the United States Court of Appeals for Veterans Claims (Court). In February 2017, the Court granted the Veteran's and the Secretary of VA's (the parties) Joint Motion for Remand (JMR), which vacated and remanded the Board's June 2016 decision for action consistent with the JMR. Thereafter, in May 2017, the Board remanded the issue for additional development and it now returns for further appellate review.

The Board observes that the August 2009 rating decision also denied ratings in excess of 10 percent for the Veteran's left and right lumbosacral radiculopathy; however, as noted by the Board in the October 2012, such issues are not appeal.  Furthermore, in the June 2016 decision, the Board again found that, as the Veteran did not appeal the August 2009 rating decision, the propriety of the assigned ratings for such disabilities were not on appeal.  Moreover, the JMR did not find error with regard to such determination. See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014), (vacated on other grounds sub nom. Carter v. McDonald, 794 F.3d 1342 (Fed. Cir. 2015). Therefore, the Board finds that such matters are not properly before it in connection with the current issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Pursuant to the May 2017 remand, the Veteran was afforded another VA examination in August 2017 as Correia-compliant testing was not conducted during his prior examinations in February 2009, March 2010, and November 2012. See Correia v. McDonald, 28 Vet. App. 158 (2016). Furthermore, the examiner was requested to provide a retrospective medical opinion as to the findings included in such prior examinations. However, while the examiner provided an opinion as to the February 2009 and March 2010 examinations, she did not provide one for the November 2012 examination. Specifically, the examiner noted that she did not see the November 2012 examination in her review of the Veteran's claims file. Thus, the Board finds that a remand is necessary to obtain a retrospective opinion regarding the Veteran's November 2012 VA back examination. 

Furthermore, the Court recently found that, depending on the frequency and duration, an attempt should be made to schedule the Veteran for an examination during a flare-up. See Sharp v. Shulkin, 29 Vet. App. 26 (2017); see also Ardison v. Brown, 6 Vet. App. 405 (1994); Voerth v. West, 13 Vet. App. 117 (1999). Moreover, the examiner should also offer flare-up opinions based on estimates derived from information procured from relevant sources, including the lay statements of the Veteran, and the examiner's determination in that regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. Sharp, supra; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Additionally, a medical opinion that cannot be provided without resort to speculation is adequate when it is clear that it is predicated on a lack of knowledge among the medical community at large and not the insufficient knowledge of the specific examiner. Sharp, supra; see also Jones v. Shinseki, 23 Vet. App. 382 (2010).

In this regard, the Veteran reported flare-ups during his August 2017 examination. At such time, the examiner documented the Veteran's descriptions of the impact of his flare-ups. Further, she noted that pain, fatigue, and lack of endurance limited the Veteran's functional ability with flare-ups and that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups. However, in regard to describing the functional loss with flare-ups in terms of range of motion, the examiner noted that she was not able to do so because the Veteran was not examined during a flare-up. Thus, the Board finds that a remand is warranted to obtain an addendum opinion to determine to what extent the Veteran's range of motion is additionally limited during flare-ups, in terms of degrees, or to explain why such details cannot be feasibly provided even though the examination was not conducted during a flare-up. 

Accordingly, the case is REMANDED for the following action:

1. Return the record to the VA examiner who provided the August 2017 VA examination. The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. If the August 2017 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A) The examiner is requested to review the November 2012 VA examination (located in VBMS in the February 12, 2015, Medical Treatment Record-Non-Government Facility entry on page 30) containing range of motion findings pertinent to the Veteran's back disability. In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. If the examiner is unable to do so, he or she should explain why.

(B) The examiner should also provide an opinion based on estimates derived from the information in the August 2017 VA examination as to the additional loss of range of motion that may be present during a flare-up. In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

A rationale for any opinion offered should be provided.

2. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case. An appropriate period of time should be allowed for a response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




